Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A)	Claims 1, 3, 7, and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by INTEL: "Solution for session continuity during VE mobility (Key Issue #3)", 3GPP DRAFT; S2-184814_ 23725 PCR _URLLC SESSION CONT, 38RD GENERATION PARTNERSHIP PROJECT (@GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. SA WG2, no. Newport Beach, CA, US; 20180528 - 20180601 22 May2018 (2018-05-22), XP051535365, hereinafter INTEL.
 	As per claim 1, INTEL discloses a method performed by a Session Management Function (SMF) in a communication network in which a data network is associated with an application function (AF) (INTEL, Fig.3, page 4, lines 6-12, method of fig.3 performed by SMF in the communication network in which a data network associated with AF) , the method comprising: when there is a change of data network access identifier (DNAI), sending a notification of a user plane management event to the, AF (INTEL, Fig.2 and Fig.3, page 4, lines 12-14, Notification procedure for user plane management event allowing the SMF to notify the AF that e.g. the “DNAI” has been changed ): and  when a 
As per Claim 3 as applied to claim 1 above, INTEL disclose wherein the notification comprises an 'Nsmf_EventExposure_Notify' message (INTEL, fig.3, page 4, lines 15-21, 'Nsmf_EventExposure_Notify' service message). 
As per Claim 7 as applied to claim 1 above, INTEL disclose wherein said notification of a user plane management event is sent to the target AF after addition, relocation, or removal of a UPF (INTEL, fig.3 and page 4, lines 15-21, notification of a 
As per claim 12, INTEL discloses a Session Management Function (SMF) in a communication network in which a data network is associated with an application function (AF) (INTEL, Fig.3, page 4, lines 6-12, SMF in the communication network in which a data network associated with AF), the SMF comprising: a transceiver (INTEL, fig.1, sending/receiving therefore transceiver) configured to: send, when there is a change of data network access identifier (DNAI), a notification of a user plane management event to the AF(INTEL, Fig.2 and Fig.3, page 4, lines 12-14, Notification procedure for user plane management event allowing the SMF to notify and sent to the AF that e.g. the “DNAI” has been changed); and send, when a target data network is associated with another, target AF, notification of a user plane management event to the target AF (INTEL, figures 2 and 3, page 4, lines 20-21,"4. In case of late notification requested by the AF, the SMF notifies the AF of the selected target DNAI of the PDU Session by invoking Nsmf_EventExposure_Notify service operation, also page 5, lines 21-22, “force any traffic related to the target AF e.g. identified by a match between the destination IP address of uplink packets and the IP address of a server in the new local DN to go to the new local DN (via PSA3); also and page 7, lines 14-15, “5. The SMF sends a Late Notification to the Source AF indicating a change of DNAI (i.e. a change of the local PSA). The message may optionally include an identifier (IP address or FQDN) pointing to a Target AF." where it can be concluded that the notification from SMF is directed to the target AF); a controller configured to cancel an earlier event notification request associated with the AF (INTEL, Fig.2 and Fig.3 and page 4, lines 17-20,"2. In 
  Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over INTEL in view of LI (US 2018/0192390 A1). 
As per claim 2 as applied to claim 1 above, INTEL does not explicitly disclose wherein the notification includes at least one of an AF request ID and a PDU session ID.  

	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of LI into INTEL in order to obtain, by a session management function (SMF), information associated with a user plane (UP) selection or reselection notification subscription from an application function to ensure that service level agreement is satisfied (LI, ¶0019-20). 
As per claim 6 as applied to claim 1 above, INTEL does not explicitly disclose wherein each said notification of a user plane management event is sent when there has been a change of a Protocol Data Unit (PDU) session anchor (PSA) from a first PSA (PSA-1) of first User Plane Function (UPF) to a second PSA (PSA-2) of a second UPF.  
In the same field of endeavor, LI teaches wherein each said notification of a user plane management event is sent when there has been a change of a Protocol Data Unit (PDU) session anchor (PSA) from a first PSA (PSA-1) of first User Plane Function (UPF) to a second PSA (PSA-2) of a second UPF (LI, ¶0511 and fig. 20 is a signaling diagram illustrating an embodiment of a method for PDU session anchor (i.e. PSA) relocation for a PDU session dedicated to an Edge Computing application.  As shown in FIG. 20, at step 2000, the UE 102 has an established PDU session with the UPF1 (i.e. SA-1) 304A as the PDU session anchor.  The PDU session is dedicated for the traffic associated to the Edge Computing application.  In step 2002 the SMF 310 receives a 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of LI into INTEL in order to obtain, by a session management function (SMF), information associated with a user plane (UP) selection or reselection notification subscription from an application function to ensure that service level agreement is satisfied (LI, ¶0019-20). 

B)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over INTEL in view of Zong (US 2020/0137182 A1). 
As per claim 5 as applied to claim 1 above, INTEL does not explicitly disclose wherein said cancelling comprises sending an 'Nsmf_EventExposure_UnSubscribe' or Nsmf_EventExposure_Subscribe message to the AF.  
In the same field of endeavor, Zong teaches wherein said cancelling comprises sending an 'Nsmf_EventExposure_UnSubscribe' or Nsmf_EventExposure_Subscribe message to the AF (Zong, ¶0202, message such as Nsmf_EventExposure_Subscribe response). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Zong into INTEL in order to report a service change by sending address of the first network function network element to the second network function network element through notification to improve service subscription procedure and minimize service interruption (Zong, Background). 
Citation
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DAO (US 2019/0261260 A1) discloses obtaining information comprises receiving, by the AF, a UE context of the UE.  In some embodiments the information on the NEF comprises one or more of following: PLMN ID, DNN, DNAI(s); application ID(s), AF-Service-Identifier; S-NSSAI, NSI-ID, UE group ID(s) including internal group ID, external group ID, IMSI group ID, UE ID(s), AF ID, AF IP address, AF FQDN, UPF IP address, FQDN), AMF ID, AMF IP address, AMF FQDN, SMF ID, SMF IP address and SMF FQDN.  In some embodiments, enforcing the NEF includes subscribing, by the AF, to event exposure services of the selected NEF and sending, by the AF, an influence traffic routing request to the selected NEF.  In some embodiments, before the selection the method includes subscribing, by the AF, to event exposure services of the source NEF and sending, by the AF, an influence traffic routing request to the source NEF.  In some embodiments, after the selection, the method includes unsubscribing, by the AF, to event exposure services of the source NEF and canceling, by the AF, the influence traffic routing request with the source NEF. The selection is performed by a session management function (SMF).  According to some embodiments the transmission is between the selected NEF and a source NEF serving the UE before the selection.  It is readily understood that one or more of the above can be included in an embodiment (DAO, ¶0011 and ¶0014).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARIDEH MADANI/           Examiner, Art Unit 2643                                                                                                                                                                                             
/JINSONG HU/           Supervisory Patent Examiner, Art Unit 2643